Citation Nr: 9906934	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-43 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to August 
1993.  She had 5 months of prior unverified active service.  
She is also a member of the Army Reserve.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of July 1994 from the Atlanta, Georgia, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to service connection for a left wrist disorder.


FINDING OF FACT

There is no competent medical evidence of record which 
establishes the presence of a current left wrist disorder.


CONCLUSION OF LAW

The claim for service connection for a left wrist disorder is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  

Copies of the veteran's service medical records (SMR's) 
reflect that the veteran was seen at the dispensary in June 
1991 for complaints pertaining to the left elbow.  At that 
time it was reported that she fell on her out stretched hand 
in May 1991.  This report and the associated treatment 
records contain no complaint or finding relative to the left 
wrist.  She was seen at the dispensary in June 1993 for left 
wrist pain, which occurred after she fell out of a canoe.  An 
examination shoed showed full range of motion of the wrist 
and no swelling.  X-rays of the left wrist were normal.  She 
was seen at occupational therapy later in June 1993.  An 
examination was positive for clicking and tenderness.  The 
impression was left wrist ligament strain. 

The veteran was treated at VA medical facilities 
intermittently during 1994 and 1995 for various disorders.  
She was seen at a VA outpatient clinic in January 1995 for 
discomfort in the left elbow and wrist.  She was referred to 
orthopedics.  The orthopedic evaluation in March 1995 
contains no complaint or finding regarding the left wrist.

A hearing was held at the RO in July 1996.  At that time the 
veteran testified that when she injured her left elbow during 
service she also injured her left wrist.  The left wrist 
subsequently became inflamed during a canoeing incident.  She 
stated that when she does pushups or if she was paddling a 
lot she developed tendonitis.  She reported that she took 
Ibuprofen.

The veteran was provided with a VA medical examination in 
August 1996 in order to assess the severity of her alleged 
left wrist disorder.  At that time, the veteran stated that 
she fell on her left elbow in 1991 while playing team paint 
ball and injured her left wrist.  She reported both a joint 
dyscongruity and click.

An examination the left wrist showed that dorsiflexion was to 
70 degrees, palmar flexion to 80 degrees, radial deviation to 
20 degrees, and ulnar deviation to 40 degrees.  Grip was 
described as good in the left hand.  An examination of the 
left elbow showed a joint dyscongruity click. X-rays of the 
left wrist showed no abnormality. The veteran was not 
diagnosed with a left wrist disorder.

The veteran's hearing testimony and statements are considered 
to be competent evidence when describing an injury or 
symptoms of a disability. However, a lay person not competent 
to make a medical diagnosis, or to relate a given medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As stated above, the first requirement of a "well grounded" 
claim for service connection is evidence of a current 
disability as provided by a medical diagnosis. See Caluza v. 
Brown, 7 Vet.App. 498 (1995). 

In this regard the service medical records reflect that the 
veteran was seen n June 1993 for complaints pertaining to her 
left wrist following an injury.  However, the remaining 
service medical records and the post service treatment 
records do not contain any clinical finding of a chronic left 
wrist disorder.  Additionally, the recent VA examination, 
which included x-rays, showed no findings diagnostic of a 
left wrist disability.  

To summarize, the most recent medical evidence of record does 
not confirm the presence of a chronic left wrist disability.  
As the current medical evidence of record fails to 
demonstrate the presence of a left wrist disorder, the Board 
finds that claim is not well grounded and must be denied.  
See Caluza, 7 Vet.App. 498. Further, the Board views the 
information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete her application for service connection.  
Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The claim for service connection for a left wrist disorder is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


